DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al. (US 7462138 B2), herein referred to as Shetty.
Regarding claim 9, Shetty discloses a method for operating an overhead subject lift, the method comprising: detecting a position of at least one of a coupler (see FIG. 2, load cell 52 and cable 38 are coupled together by a coupling device) and an extendable member (cable 38) of a lift assembly (trolley 26) with a transverse sensor (see column 3, lines 59-61; “the system utilizes 
Regarding claim 10, Shetty discloses receiving a user input indicative of a desired direction of operation of the lift actuator upward or downward in the vertical direction; and in response to receiving the user input, moving the extendable member in the desired direction of operation with the lift actuator (see FIG. 8; computer provides user interface, also see column 4, lines 42-48, it should be noted that the control system includes manual and automatic control sequences). 
Regarding claim 11, Shetty discloses detecting the position of the at least one of the coupler and the extendable member comprises detecting the position of the at least one of the coupler and the extendable member with respect to a centered position, and wherein the method further 
Regarding claim 12, Shetty discloses moving the lift assembly along the overhead rail comprises moving the lift assembly (trolley 26) along a first overhead rail (bridge 14) in a first direction with a first transverse actuator (bidirectional motor 50) engaged with the first overhead rail, and wherein the method further comprises moving the first overhead rail along a second overhead rail (rails 12a and 12b) in a second direction with a second transverse actuator (bidirectional motor 44) engaged with the second overhead rail and the first overhead rail.
Regarding claims 13, Shetty discloses moving the lift assembly along the second overhead rail is in response to detecting a position of the at least one of the coupler and the extendable member of the lift assembly in the second direction with respect to a centered position. Examiner notes that the system comprises sensors including a load cell force sensor assembly 30 for determining the motion of a patient to prevent falls and further has the ability to lift a patient from a sitting position to a standing position and remove a percentage of the patient’s body weight for rehabilitation which requires tracking the movements and positions of the patient within the training area established by the rails 12a and 12b (see column 6, lines 6-15) which can include positioning the trolley in a desired position over the patient.
Regarding claim 14, Shetty discloses detecting that the at least one of the coupler and the extendable member are positioned at a centered position; and in response to detecting that the 
Regarding claim 15, Shetty discloses an overhead subject lift comprising: a lift assembly (trolley 26) configured to be movably engaged with an overhead rail (rails 12a, 12b, and bridge 14), the lift assembly comprising: a coupler (see FIG. 2, load cell 52 and cable 38 are coupled together by a coupling device) for coupling a subject to the lift assembly; an extendable member (cable 38) coupled to the coupler; an actuator (motor 34) for moving the coupler and the extendable member; and a sensor that detects a position of at least one of the extendable member and the coupler in at least one of a lateral direction and a longitudinal direction (see column 3, lines 59-61; “the system utilizes three variable speed motors 34, 44, 50 that dynamically track the position of the patient in a combination with the custom built electronic sensors”).
Regarding claim 16, Shetty discloses wherein the actuator is a lift actuator that moves the extendable member in a vertical direction with respect to the lift actuator (motor 34 is used to lift and lower a person secured to harness or jacket 40).
Regarding claim 17, Shetty discloses the actuator is a transverse actuator that moves the lift assembly along the overhead rail (bidirectional motor 50 moves trolley 26 along bridge 14).
Regarding claim 18, Shetty discloses the transverse actuator is a first transverse actuator that moves the lift assembly in a first direction (bidirectional motor 50 moves trolley 26 along bridge 
Regarding claim 19, Shetty discloses the sensor defines a sensing region that extends around the extendable member and the coupler. Examiner note the sensors mounted about the motors, track the position of the trolley 26 within the boundaries defined by the rails 12a and 12b.
Regarding claim 20, Shetty discloses a user input communicatively coupled to the actuator (see FIG. 8; the motors and sensors are connected via computer system).	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty.
Regarding claim 1, Shetty discloses an overhead subject lift comprising: an overhead rail (rails 12a, 12b, and bridge 14) extending at one of a longitudinal direction and a lateral direction (see FIG. 2); a lift assembly (trolley 26) movably coupled to the overhead rail, the lift assembly comprising: a coupler (see FIG. 2, load cell 52 and cable 38 are coupled together by a coupling device) for coupling a subject to the lift assembly; an extendable member (cable 38) coupled to the coupler; a lift actuator (motor 34) engaged with the extendable member, wherein the lift 
Regarding claim 2, Shetty teaches a user input communicatively coupled to the controller, wherein the computer readable and executable instruction set, when executed, further causes the processor to: receive a signal from the user input indicative of a desired direction of operation of the lift actuator upward or downward in the vertical direction; and direct the lift actuator to move the extendable member in the desired direction of operation (see FIG. 8; a computer is used to provide desired training programs and directions). Examiner notes that since Shetty teaches the control system comprises memory, the limitations of the claim are therefore met where computer executable instruction set can be utilized for automatic control of the system given user provided parameters, see column 4, lines 11-18.
Regarding claim 3, Shetty teaches wherein the signal from the transverse sensor is indicative of the detected position of the at least one of the coupler and the extendable member with respect to a centered position, and wherein the computer readable and executable instruction set, when executed, causes the processor to direct the transverse actuator to move the lift assembly at a speed that is proportional to a distance between the detected position of the at least one of the coupler and the extendable member with respect to the centered position. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, since the structural limitations of the invention are disclosed by Shetty, the claimed process is achievable by the invention of Shetty.
Regarding claim 4, Shetty discloses the overhead rail is a first overhead rail (bridge 14) extending the longitudinal direction and wherein the overhead subject lift further comprises a second overhead rail (rails 12a and 12b) engaged with the first overhead rail extending in the lateral direction.
Regarding claim 5, Shetty discloses the transverse actuator is a first transverse actuator (bidirectional motor 50), and the overhead subject lift further comprises a second transverse actuator (bidirectional motor 44) engaged with the second overhead rail and the first overhead rail.
Regarding claim 6, Shetty discloses the computer readable and executable instruction set, when executed, further causes the second transverse actuator to move the first overhead rail toward the detected position of the at least one of the coupler and the extendable member. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, since the structural limitations of the invention are disclosed by Shetty, the claimed process is achievable by the invention of Shetty.
Regarding claim 7, Shetty teaches wherein the signal from the transverse sensor is indicative of the detected position of the at least one of the coupler and the extendable member with respect to a centered position, and wherein the computer readable and executable instruction set, when executed, further causes the processor to: direct the first transverse actuator to move the lift assembly along the first overhead rail at a speed that is proportional to a distance between the detected position of the at least one of the coupler and the extendable member with respect to the centered position; and direct the second transverse actuator to move the 
Regarding claim 8, Shetty teaches the signal from the transverse sensor is indicative of the detected position of the at least one of the coupler and the extendable member with respect to a centered position, and wherein the computer readable and executable instruction set, when executed, further causes the processor to: receive a signal from the transverse sensor indicating that the detected position of the at least one of the coupler and the extendable member is at the centered position; and direct the transverse actuator to cease moving the lift assembly. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, since the structural limitations of the invention are disclosed by Shetty, the claimed process is achievable by the invention of Shetty. It should further be noted that the system comprises custom built electronic sensors (see column 3, lines 59-67) that provide feedback for tracking the position of a patient .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lifts relevant in scope and structure to the claimed invention. The reference relied upon for the rejections presented incudes Shetty.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/30/2022